DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first communication channel" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner construes that the Applicant is referring to “the first power supply channel” recited in claim 1.
Claim 20 recites the limitation "the input signal" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner construes that the Applicant is referring to an input signal of the transceiver.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Moreno US Patent 9,350,315 in view of Castor-Perry US Patent 8,767,867.
As per claims 1 and 17-20, Gonzalez Moreno discloses in Figs. 1, 3, and 5 a communication system (Fig. 1, power line communication (PLC) network 100) comprising:
as per claim 1, a first power supply channel (Fig. 3, lines P, N, and G from plug 308 to socket 3-106 in PLC device 1-104a in Fig. 1) comprising a first impedance (e.g. line P) and a second impedance (e.g. line N), the first power supply channel configured to transfer electrical power from a first power source (Fig. 1 and Col. 3 lines 15-17, power source (not shown but stated) that inputs AC power to MAINS_P and MAINS_N) to a first load (Fig. 1, electrical device 108a), wherein the first power supply channel is configured to electrically couple to the first power source via a first common mode choke (Fig. 5, common mode filter 530 that is within the PLC device 1-104a in Fig. 1); a second power supply channel (Fig. 3, lines P, N, and G from plug 308 to socket 3-106 in PLC device 1-104b in Fig. 1) comprising a third impedance (e.g. line P) and a fourth impedance (e.g. line N), the second power supply channel configured to transfer electrical power from a second power source (Fig. 1 and Col. 3 lines 15-17, power source (not shown but stated) that inputs AC power to MAIN_P and MAINS_N) to a second load (Fig. 1, electrical device 108b), wherein the second power supply channel is configured to electrically couple to the second power source via a second common mode choke (Fig. 5, common mode filter 530 that is within the PLC device 1-104b in Fig. 1); and a first transceiver (Fig. 3, PLC modems 304 in the PLC devices 1-104a and 1-104b; A modem inherently transmits and receives signals, thus is necessarily a “transceiver” as well-known in the art.) comprising a first output (Figs. 1 and 3, output line of PLC modem 304 that is electrically connected to the line P within PLC device 1-104a) electrically coupled to the first power supply channel and a second output (Figs. 1 and 3, output line of PLC modem 304 that is electrically connected to the line N within PLC device 1-104b) electrically coupled to the second power supply channel at a first end (e.g. left end of system 100) of the communication system, the first transceiver configured to generate a differential signal (Col. 6 lines 1-6; The PLC modem transmits data by injecting differential currents into lines P and N.) comprising a first signal (e.g. signal within line P) and a second signal (e.g. signal within line N), wherein the first signal is transmitted to the first power supply channel via the first output (The signal within conductor P within PLC device 1-104a is transmitted to the “first power supply channel” via the “first output”.), and the second signal is transmitted to the second power supply channel via the second output (The signal within conductor N within PLC device 1-104b is transmitted to the “second power supply channel” via the “second output”.);
as per claim 19, wherein the first power supply channel is a transmission line (Abstract; The system in Fig. 1 is a power line communication system that transmits differential power line signals, thus the lines therein are inherently transmission lines as well-known in the art.); and
as per claim 20, wherein an input signal (Fig. 3, data port D which transmits an input signal into PLC modem 304) of the transceiver is proportional to a difference between the first signal and the second signal (The input signal from data port D is proportional to a difference between the defined “first and second signals” since the signals are outputted as two differential signals from the modem 304.).
However, Gonzalez Moreno does not disclose as per claim 1, the first output and the second output being output pins.
Castor-Perry exemplarily discloses in Fig. 4 a power line communication circuit 400 that is integrated on a common chip (Col. 13 lines 17-23 of Castor-Perry). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed each of the power line communication (PLC) devices 1-104a and 1-104b in the network of Gonzalez Moreno to have been on a common chip as being a well-known obvious design consideration of integrating PLC devices in the art as exemplarily taught by Castor-Perry with the motivation of providing the well-known benefit of simplifying the circuit.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the first output and the second output being output pins; and as per claims 17-18, wherein the first common choke includes a first pair of load pins configured to electrically couple to the first power source; and wherein the second common mode choke includes a second pair of load pins configured to electrically couple to the second power source (In the resultant circuit, each of the input and outputs are necessarily “pins” since the power line communication circuits 104a and 104b are formed respectively in chips. Thus, the outputs of the PLC modems 304 are necessarily output “pins”. Further, the common mode filter 530 within the PLC 1-104a of Gonzalez Moreno has two left terminals (i.e. “first pair of load pins”) connected to lines P and G which connects to the “first power source” stated above. The common mode filter 530 within the PLC 1-104b of Gonzalez Moreno has two left terminals (i.e. “second pair of load pins”) connected to lines P and G which connects to the “second power source” stated above.).
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843